Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142436(63)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  KIMETA JAKUPOVIC, a/k/a KIIMETA                                                                          Brian K. Zahra,
  JAKUPOVIC,                                                                                                          Justices
           Plaintiff-Appellee,
  v                                                                 SC: 142436
                                                                    COA: 293715
                                                                    Wayne CC: 08-019096-NO
  CITY OF HAMTRAMCK,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 1, 2011
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         MARILYN KELLY, J., would grant reconsideration and, on reconsideration, would
  grant leave to appeal.

        HATHAWAY, J., would grant plaintiff’s motion for reconsideration.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
         d1017                                                                 Clerk